                           Case 3:20-cv-03210-CRB Document 112 Filed 08/26/21 Page 1 of 3




                           Lisa N. Neal (State Bar No. 205465)
                           lneal@rutan.com
                       2   Damon Mircheff (State Bar No. 216257)
                           dmircheff@ rutan .com
                       3   Heather Herd (State Bar No. 217521)
                           hherd(a),rutan.com
                       4   RUTAN & TUCKER, LLP
                           611 Anton Boulevard, Suite 1400
                       5   Costa Mesa, California 92626-1931
                           Telephone : 714-641-5100
                       6   Facsimile: 714-546-9035

                       7 Attorneys for Defendant, Cross-claimant
                         and Counterclaimant
                       8 FIRST AMERICAN TITLE INSURANCE COMPANY

                       9                                          UNITED STATES DISTRICT COURT

                  10                                             NORTHERN DISTRICT OF CALIFORNIA

                  11       GENERAL STAR INDEMNITY                                Case No.: 3 :20-cv-03210-CRB
                           COMPANY,
                  12                                                             Honorable Charles R. Breyer
                                                    Plaintiff,                   Courtroom 6
                    13
                                       vs.                                      REQUEST FOR DISMISSAL OF FIRST
                  14                                                            AMERICAN TITLE INSURANCE
                     FIRST AMERICAN TITLE INSURANCE                             COMP ANY'S COUNTER CLAIMS
                  15 COMP ANY OF NAP A; FIRST                                   AGAINST FIRST AMERICAN TITLE
                     AMERICAN TITLE INSURANCE                                   INSURANCE COMPANY OF NAPA,
                  16 COMPANY; LISA MINI ; IN THE VINES                          LISA MINI, IN THE VINES, LLC,
                     LLC; and MICHAEL VENUTA,                                   LIGHT CASTLE PRIVATE FAMILY
                  17                                                            MANAGEMENT, LLC, AZL, LLC AND
                                Defendants .                                    MICHAEL VENUTA; [PROPOSED]
                  18                                                            ORDER

                  19 AND RELATED COUNTERCLAIMS.                                 FED. R. CIV. P. 41(a)(2)

                  20

                  21

                  22 I I I

                  23 I I I

                  24 I I I

                  25       III

                  26       Ill
                  27       Ill
                  28       Ill
Rutan & Tucker, LL P                                                                       REQUEST FOR DISMISSAL OF FIRST
 attorneys at law                                                                      AMERICAN TITLE INSURANCE COMPANY
                           2259/034819-04 72
                           16749709.2 a0S/25 /2 1                              -1-                        COUNTER CLA IMS
                          Case 3:20-cv-03210-CRB Document 112 Filed 08/26/21 Page 2 of 3




                                     Pursuant to Federal Rule of Civil Procedure 41(a)(2) and this Court ' s August 23 ,

                      2 2021 Order Adopting Report & Recommendation ( dkt. 109), First American Title

                      3 Insurance Company requests that this Court dismiss with prejudice Fi rst American ' s

                      4 counter claims against counter-defendants First American Title Insurance Company of

                      5 Napa, Lisa Mini, In the Vines , LLC, Light Castle Private Family Management, LLC,

                      6 AZL , LLC, and Michael Venuta. This dismissal will dispose of all First American Title

                      7 Insurance Company' s remaining cl aims in this action.

                      8

                      9 Respectfully submitted

                 10 Dated : August 25 , 2021                                 RUTAN & TUCKER, LLP

                 11

                 12
                                                                             Bydd:- - ~
                                                                                 Heather N . Herd

                 13                                                              Attorneys for Defendant, Cross-
                                                                                 Claimant and Counter-Claimant
                 14                                                              First American Title Insurance
                                                                                 Company
                 15

                 16

                 17

                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
RUl3n & Tucker, LLP                                                                     REQUEST FOR DISMISSAL OF FIRST
 attorneys at law
                          2259/034 819 -04 72
                                                                                    AMERICAN TITLE INSURANCE COMPANY
                          16749709.2 a08/25/2 l                            -2-                         COUNTER CLAIMS
                          Case 3:20-cv-03210-CRB Document 112 Filed 08/26/21 Page 3 of 3




                                     IT IS ORDERED that the counter claims of First American Title Insurance

                      2 Company against First American Title Insurance Company of Napa, Lisa Mini, In the

                      3 Vines , LLC, Light Castle Private Family Management, LLC, AZL, LLC, and Michael

                      4 Venuta in the case of General Star Indemnity Con1pany v. First American Title Insuranc e

                      5 Company of Napa, et al, United States District Court for the Northern District of California

                      6 Case No. 3 :20-cv-03210-CRB , are dismissed with prejudice.

                      7
                      8 Date: August 26, 2021
                                                                              Hon. Charles R. Breyer
                      9
                                                                              United States District Judge
                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
Rutan & Tucker, LLP                                                                    REQUEST FOR DISMISSAL OF FIRST
 attorneys at law                                                                  AMERICAN TITLE INSURANCE COM PANY
                          2259/034819-04 72
                          16749709 .2 a0S/2512 1                        -3-                           COUNTER CLAIMS
